Citation Nr: 0600619	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for status post reconstructive surgery, left knee 
anterior cruciate ligament (ACL), with instability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from July 1992 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In October 2004, the Board remanded this case to the Appeals 
Management Center so the veteran could be afforded a hearing 
at the local RO.  

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.  

During her testimony at the Travel Board hearing, the veteran 
raised a claim for service connection for hearing loss and 
tinnitus, and a claim for an increased rating for residuals 
of a right shoulder injury with arthritis.  These three 
issues are referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's knee instability is not moderate.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for status post reconstructive surgery, left knee 
ACL, with instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that she is entitled to a higher rating 
for her service-connected left knee instability, currently 
evaluated as 10 percent disabling.  She is currently assigned 
a 10 percent rating under Diagnostic Code (DC) 5257, other 
impairment of the knee.  38 C.F.R. § 4.71a.  Under DC 5257, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  The Board notes that there is no evidence of ankylosis 
of the knee to warrant application of DC 5256.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

During the May 2003 VA orthopedic exam, the examiner 
performed Lachman's test and an anterior drawer test, both of 
which showed "minimal" instability.  The veteran's knee 
instability cannot be described as "moderate," which is 
what is required for her disability to be rated as 20 percent 
disabling.  A May 2003 VA orthopedic exam stated that 
radiographs of the veteran's left knee show no evidence of 
osteoarthritis.  A May 2003 VA general medical examination 
indicated that the veteran had full range of motion in both 
of her legs, without deficits.  The May 2003 VA general 
medical exam noted that the veteran is unable to run, but is 
able to perform the activities that are part of daily living, 
working full time, and taking care of her child.  The report 
also stated that she can do low impact exercise and ride a 
bicycle.  The medical reports and the facts cited above 
provide negative evidence against this claim.  The Board also 
finds that the medical reports are entitled to great 
probative weight. 

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, there is no evidence of limitation of 
motion of record.  Thus, a separate rating for limitation of 
motion is not warranted.  See VAOPGCPREC 23-97.  The Board 
finds that the veteran's knee disability does not meet the 
criteria for a 20 percent evaluation.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003, April 2003, and June 2003, as well as 
information provided in the January 2004 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate her claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in her possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and relevant VA medical 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial disability rating greater than 10 percent for 
status post reconstructive surgery, left knee ACL, with 
instability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


